Citation Nr: 0940409	
Decision Date: 10/23/09    Archive Date: 10/30/09

DOCKET NO.  00-04 437A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for back pain, to 
include as a qualifying chronic disability under 38 C.F.R. 
§ 3.317.

2.  Entitlement to service connection for hip pain, to 
include as a qualifying chronic disability under 38 C.F.R. 
§ 3.317.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

David Traskey, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1989 to March 
1990 and from September 1990 to May 1991, to include service 
in the Southwest Asia theater from November 1990 to April 
1991 in support of Operation Desert Shield/Storm.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a  November 1999 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO), in 
Montgomery, Alabama, which denied the above claims.

In September 2000, the Veteran testified at a personal 
hearing over which a decision review officer of the RO 
presided.  A transcript of the hearing is of record.

This matter was previously before the Board in September 
2008, at which time it was remanded for additional 
evidentiary development.  It is now returned to the Board for 
appellate consideration.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

Unfortunately, another remand is required in this case.  
Although the Board sincerely regrets the additional delay, it 
is necessary to ensure that there is a complete record upon 
which to decide the Veteran's claims so that he is afforded 
every possible consideration.  VA has a duty to make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate the claim for the benefit 
sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 
U.S.C.A. § 5103A(a) (West 2002 & Supp. 2009); 38 C.F.R. § 
3.159(c), (d) (2009).

The Veteran contends that his hip and back pain are related 
to service.  In light of the Veteran's service in the 
Southwest Asia theater during the Persian Gulf War, the Board 
will also consider the Veteran's claims under 38 C.F.R. § 
3.317 (2009) (concerning claims due to undiagnosed illness).

Service treatment records associated with the claims file 
reveal that the Veteran was afforded a clinical evaluation 
and physical examination in August 1989 prior to entering 
service.  The clinical evaluation was normal and no back or 
hip abnormalities were found at that time.  The Veteran 
subsequently reported to sick call in October 1990 with 
subjective complaints of low back pain.  The impression was 
low back strain.

In April 1991, the Veteran underwent a post-deployment 
demobilization physical examination.  The examination was 
unremarkable, and the Veteran reported no problems at that 
time.  That same month, a preventative medical screening was 
likewise negative for any problems.  The Veteran was also 
afforded a clinical evaluation and physical examination in 
April 1991 prior to discharge from service.  The clinical 
evaluation was normal, and no back or hip abnormalities were 
found at that time.  

The first pertinent post-service evidence of record is dated 
December 1992.  The Veteran presented to Monroe County 
Hospital with subjective complaints of left hip pain for 
days.  X-rays of the left hip showed evidence of 
calcification at the "sup. acetabular rim."  The impression 
was tendonitis, left hip.  

In October 1998, the Veteran presented at a VA medical 
facility and, in pertinent part, reported a history of hip 
and back pain since discharge from service.  X-rays of the 
Veteran's right hip, thoracic spine, and lumbar spine taken 
in December 1998 were normal.

The Veteran subsequently underwent a VA general medical 
examination in September 1999.  The Veteran reported a 
history of back pain since 1993, despite having no history of 
injury or falls.  Similarly, the Veteran reported 
intermittent left hip pain, to include tendonitis, since 
1992.  Physical examination of the thoracolumbar spine showed 
no tenderness, fixed deformity, or paravertebral muscle 
spasm.  The Veteran had full range of motion of the 
thoracolumbar spine with mild pain in the left hip 
posteriorly.  An examination of the Veteran's left hip was 
unremarkable with full range of motion.  No evidence of 
tenderness or pain was noted.  The impression was low back 
pain and tendonitis/bursitis of the left hip with normal x-
rays.  

A VA spine examination report dated in August 2001 shows that 
the Veteran stated that he began having back and hip problems 
in 1992 or 1993 during Operation Desert Storm.  He described 
that at that time he had driven a forklift for up to 18 hours 
per day.  He denied any other history of injury.  X-rays of 
the lumbosacral spine and left hip were normal.  Following a 
physical examination, the examiner diagnosed the Veteran as 
having chronic back pain with moderate functional loss due to 
pain, as well as chronic left hip pain / tendonitis with 
functional loss due to pain.  X-rays of the lumbosacral spine 
and left hip taken in September 2001 were normal.    

An April 2003 private physical examination conducted in 
conjunction with an  application for Social Security 
disability benefits shows that the Veteran reported a history 
of hip and back pain since 1991 or 1992.  He denied any 
history of injury, but stated that he operated forklifts and 
front-end loaders at that time for many hours.  Following a 
physical examination, the examiner diagnosed the Veteran as 
having probable osteoarthritis of the right hip.  (Emphasis 
added).  The Veteran was subsequently awarded Social Security 
disability benefits in an administrative decision dated that 
same month.  The primary diagnosis was anxiety disorder, and 
no hip or back disabilities were listed in the decision.

Following the Board's September 2008 remand order, the 
Veteran was afforded a VA examination in March 2009.  The 
Veteran reported intermittent, aching low back pain with 
flare-ups twice per week, lasting one day.  The Veteran 
reported having no problems with his left hip at the time of 
the examination.  In fact, the Veteran indicated at that time 
that his "[left hip] condition has resolved."  The 
impression was resolved low back and hip disorders.  The 
examiner also concluded that it was "less likely than not" 
that the Veteran's low back and left hip disorders were 
related to his period of active service.  In support of this 
contention, the examiner indicated that (1) the Veteran had 
no current low back or left hip disability at the time of the 
examination and (2) there was "inadequate documentation" in 
the claims file to relate either a low back or left hip 
disorder to service.  

VA has a duty to assist Veterans to obtain evidence needed to 
substantiate a claim. 38 U.S.C.A. § 5103A (West 2002); 38 § 
C.F.R. § 3.159 (2008).  This duty to assist includes 
providing a thorough and contemporaneous medical examination.  
Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  

The United States Court of Appeals for Veterans Claims 
(Court) has in the past held that where a medical examination 
does not contain sufficient detail to decide the claim on 
appeal, the Board must return the report as inadequate for 
evaluation purposes.  Hayes v. Brown, 9 Vet. App. 67, 73 
(1996); see also Barr v. Nicholson, 21 Vet. App. 303, 311-12 
(2007) (noting that once VA provides an examination to a 
Veteran, VA has a duty to ensure that the examination is 
adequate for evaluation purposes); Nieves- Rodriguez v. 
Peake, 22 Vet. App. 295, 304 (2008) (finding that a medical 
opinion that contains only data and conclusions is not 
entitled to any probative value; there must be factually 
accurate, fully articulated, sound reasons for the 
conclusion).  

In this case, the Board finds the most recent March 2009 VA 
examination to be inadequate for evaluation purposes.  
Notably, the examiner failed to (1) indicate the extent to 
which the previously diagnosed left hip tendonitis/bursitis 
was related to service, if at all, and (2) discuss the 
applicability of 38 C.F.R. § 3.317 and undiagnosed illness in 
light of the Veteran's service in the Southwest Asia theater 
and his complaints of joint pain since discharge.  
Accordingly, the Veteran should be afforded new VA 
examinations to address these issues.

In light of the Board's determination to remand the Veteran's 
claims for additional evidentiary development, the RO should 
also provide the Veteran with complete notice pursuant to the 
Veterans Claims Assistance Act Of 2000 (VCAA) of the 
information and evidence needed to substantiate the service 
connection claims for low back and left hip pain, to include 
as due to undiagnosed illness.

The Veteran also receives medical care through VA.  VA is 
required to make reasonable efforts to help the Veteran 
obtain records relevant to his claim, whether or not the 
records are in Federal custody.  38 U.S.C.A. § 5103A (West 
2002 & Supp. 2009); 38 C.F.R. § 3.159(c) (2009); see also 
Bell v. Derwinski, 2 Vet. App. 611 (1992).  Therefore, the RO 
should request all relevant VA medical records that are dated 
from January 23, 2009.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall send a duty-to-inform 
notice to the Veteran pursuant to the 
VCAA.  The notice letter must provide 
information about the type of evidence 
necessary to establish service connection 
for low back and hip pain, to include as 
due to undiagnosed illness.

2.  The RO/AMC shall associate with the 
claims file any relevant VA medical 
treatment records pertaining to the 
Veteran dated since January 23, 2009.

3.  The RO/AMC shall then make 
arrangements with an appropriate VA 
medical facility for a VA Gulf War 
Guidelines examination to ascertain the 
nature and etiology of the Veteran's low 
back and hip pain.  The claims file and a 
copy of this remand must be made available 
to the examiner.  The examiner should note 
in the examination report that the claims 
file has been reviewed.  Any testing 
should also be conducted at that time if 
deemed necessary by the examiner and the 
results of any testing done should be 
included with the findings from the VA 
examination.

The examiner should follow the established 
protocol for qualifying chronic 
disabilities under 38 C.F.R. § 3.317.  In 
regard to any disorder(s) diagnosed, the 
examiner is requested to provide an 
opinion as to whether it is at least as 
likely as not that the diagnosed 
disorder(s) can be related to the 
Veteran's period of active service, and 
particularly to his service in the 
Southwest Asia theater.  The examiner must 
provide a complete rationale for any 
stated opinion.

4.  Regardless of the results of the Gulf 
War Guidelines examination described 
immediately above, the Veteran should also 
be afforded a VA joints examination to 
ascertain the nature and etiology of the 
currently diagnosed left hip 
tendonitis/bursitis.  The claims file and 
a copy of this remand must be made 
available to the examiner.  The examiner 
should note in the examination report that 
the claims file has been reviewed.  Any 
testing should also be conducted at that 
time if deemed necessary by the examiner 
and the results of any testing done should 
be included with the findings from the VA 
examination.

In particular, the examiner is asked to 
express an opinion as to whether the 
Veteran's left hip tendonitis/bursitis is 
at least as likely as not related to the 
Veteran's period of active service.  The 
examiner must provide a complete rationale 
for any stated opinion.

5.  The RO/AMC will then review the 
Veteran's claims file and ensure that the 
foregoing development actions have been 
conducted and completed in full, and that 
no other notification or development 
action, in addition to those directed 
above, is required.  If further action is 
required, it should be undertaken prior to 
further claims adjudication.

6.  The RO/AMC will then readjudicate the 
Veteran's claims.  If the benefits sought 
on appeal remain denied, the Veteran and 
his representative should be provided with 
a Supplemental Statement of the Case.  An 
appropriate period of time should be 
allowed for response.

Thereafter, if appropriate, the case is to be returned to the 
Board, following applicable appellate procedure.  The Veteran 
need take no action until he is so informed.  He has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes 
of this remand are to obtain additional information and 
comply with all due process considerations.  No inference 
should be drawn regarding the final disposition of this claim 
as a result of this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

